Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on June 18, 2021.  These drawings are approved.

Response to Arguments
Applicant’s arguments, see the Remarks section, particularly page 8 of the Remarks, in combination with the amendment setting forth the motor having a rotating shaft, filed June 18, 2021, with respect to the rejections set forth under 35 USC 103 have been fully considered and are persuasive.  The rejection of claims 1, 3, 8 and 9 has been withdrawn. 

Allowable Subject Matter
Claims 1, 3, 8 and 9 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827.  The examiner can normally be reached on Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



CGF
July 3, 2021